Citation Nr: 1102967	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 60 percent for 
a total left knee replacement.  

2.  Entitlement to a disability rating higher than 20 percent for 
orthopedic manifestations of service-connected cervical spine 
disease prior to February 25, 2008 and higher than 10 percent 
from February 25 2008, forward.  

3.  Entitlement to a compensable disability for left side upper 
extremity neurologic manifestations of service-connected cervical 
spine disease prior to February 25, 2008 and higher than 20 
percent from February 25, 2008, forward.  

4.  Entitlement to a compensable disability for right side upper 
extremity neurologic manifestations of service-connected cervical 
spine disease prior to August 4, 2008 and higher than 20 percent 
from August 4, 2008, forward




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to May 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) for additional development.  That 
development completed, the matter has properly been returned to 
the Board for appellate consideration.  



FINDINGS OF FACT

1.  The Veteran's service connected left knee disability results 
in pain, swelling, erythema, and effusion; extension to zero 
degrees, and forward flexion not approximating limitation to 60 
degrees or less.  

2.  The Veteran's service connected left knee disability does not 
present an exceptional or unusual disability picture with related 
factors such as marked interference with employment or frequent 
periods of hospitalization and does not render impractical 
application of the regular schedular standards.  

3.  From September 16, 2003, forward, the Veteran's service-
connected cervical spine disability results in no more than mild 
neuritis of the lower radicular group affecting the left upper 
extremity.  

4.  From September 21, 2004, forward, the Veteran's service-
connected cervical spine disability results in no more than mild 
neuritis of the lower radicular group affecting the right upper 
extremity.  

5.  From September 16, 2003 forward, the Veteran's service-
connected cervical spine disability results in no more than mild 
limitation of motion of the cervical spine and results in forward 
flexion limited to 40 degrees but not approximating limitation to 
30 degrees, and a combined range of motion of the cervical spine 
that does not approximate 170 degrees or less.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 60 percent 
for the Veteran's service-connected left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a 
Diagnostic Codes 5055, 5260, 5261 (2010).  

2.  The criteria for a disability rating of 20 percent, but no 
higher, have been met since September 16, 2003 for left side 
neurologic manifestations of the Veteran's cervical spine 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.123, 4.124a 
Diagnostic Code 8612 (2010).  

3.  The criteria for a disability rating of 20 percent, but no 
higher, have been met since September 21, 2004 for right side 
neurologic manifestations of the Veteran's cervical spine 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.123, 4.124a 
Diagnostic Code 8612 (2010).  

4.  The criteria for a disability rating of 10 percent, but no 
higher, have been met since September 16, 2003 for orthopedic 
manifestations of the Veteran's cervical spine disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a Diagnostic Code 5290, 
5293 (2003) & 5237-5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

Also considered by the Board is whether referral is warranted for 
a rating outside of the schedule.  To accord justice in an 
exceptional case where the scheduler standards are found to be 
inadequate, the field station is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the 
RO must determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional loss 
of use of the affected part.  Under 38 C.F.R. § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 38 
C.F.R. § 4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, 
painful motion is an important factor of disability from 
arthritis and actually painful joints are entitled to at least 
the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

As the Veteran's claims for increase were received July 1, 2004, 
the most probative evidence is that which tends to show the 
severity of the disabilities from July 1, 2003, forward.  See 
Hart, 21 Vet. App. at 509 ("the relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.").  

Left knee claim

Service connection was established for degenerative joint disease 
of the left knee in a December 1994 rating decision.  When the 
Veteran filed his claim for an increase in July 2004 a 30 percent 
rating was in place for a total left knee replacement.  

In an August 2010 rating decision, the RO increased the rating 
assigned for the Veteran's total left knee replacement to 60 
percent, effective February 1, 2004.  A 100 percent rating was in 
effect from December 9, 2002 until February 1, 2004.  

In that rating decision, the RO stated that the issue of the 
proper rating for the Veteran's left knee disability had been 
resolved.  It explained that a rating higher than 60 percent for 
a knee disability is not allowable because 60 percent is the 
rating assigned for an above the knee amputation and the 
"amputation rule" prohibits a higher rating.  

The "amputation rule," provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for the 
amputation at the elective level, where amputation is performed.  
38 C.F.R. § 4.68.  The U.S. Court of Appeals for Veterans Claims 
(Veterans Court) has explained that application of the amputation 
rule does not mean that VA could not refer the matter for 
extraschedular consideration if the facts indicate a referral.  
Smallwood v. Brown, 10 Vet. App. 93 (1997).  Based on Smallwood, 
the Board finds that the matter of a higher rating for the 
Veteran's left knee disability is still before the Board.  

Prosthetic replacement of the knee joint is assigned a 100 
percent rating for a period of one year following implantation of 
the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Prosthetic replacement of the knee joint with chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity is assigned a 60 percent rating.  Id.  

Review of the record fails to show that the Veteran's left knee 
disability warrants referral for extraschedular consideration for 
any period on appeal.  

Treatment records from "M.D.A.," M.D., document that the 
Veteran has had pain of his left knee during the course of his 
current claim and appeal.  He has also had erythema, effusion, 
and swelling at various times.  The Veteran has not complained of 
instability and all medical reports show that he does not have 
instability of the left knee.  There are findings by private 
physicians that the Veteran had tenderness over the medial aspect 
of his left knee, for example in August 2006 as documented by 
"J.W.M.," M.D..  In December 2004, Dr. M.D.A. aspirated his 
left knee and noted that there was tenderness over the femoral 
component of his left knee prosthesis.  He subsequently had 
revision of his left knee replacement due to loosening of the 
prosthesis.  

VA afforded the Veteran examinations of his left knee in 
September 2004, September 2005, December 2006, and August 2009.  
The examiners consistently found that the Veteran had loss of 
range of motion of his left knee and that the major factor of his 
disability is pain and they noted that he had swelling, edematous 
changes, and/or effusion.  In September 2004 he was found to have 
periodic swelling of the left knee.  The December 2006 
examination documents that the Veteran's main complaint was 
aching in his thigh.  This report corresponds to the difficulty 
the Veteran had with the femoral component of his left knee 
prosthesis.  The August 2009 report documents that the Veteran 
reported pain on walking, if he walks a long time, and pain on 
using stairs.  This also notes that he had a total knee revision 
in July 2007.  These reports all document that the Veteran's left 
knee condition does not affect his occupation, he does not miss 
work due to his left knee disability, but his left knee 
disability does limit him in his activities of daily living.  
These limitations have to do with distance that he can walk 
without discomfort and sports activities.  

All of the VA examinations found the Veteran to have no 
instability of his left knee.  The Board has noted that the 
August 2009 examiner found positive anterior and posterior drawer 
but that examiner also specifically stated that he had no 
instability.  Thus, the Board finds that the Veteran's left knee 
disability does not result in instability.  

The most significant limitation of motion recorded is from 0 
degrees of extension to 90 degrees of flexion found in the 
September 2004 examination.  The physician stated that his motion 
would be limited an additional 15 degrees, to 75 degrees, due to 
pain on flare-ups.  All of the findings of pain are on flexion; 
there is no mention of pain on extension.  

Pain is the significant disability experienced by the Veteran due 
to his left knee condition.  This is specifically contemplated by 
the criteria found at Diagnostic Code 5055.  While the Veteran 
does have limitation of flexion, the limitation is to no less 
than 75 degrees and is therefore does not warrant a rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5260, regardless of any other 
limitations, such as pyramiding under 38 C.F.R. § 4.14 or 
otherwise.  

The only manifestations of his left knee disability that it could 
be argued is not contemplated by Diagnostic Code 5055 are the 
swelling, effusion, and erythema.  However, his disability is 
pain.  There is no indication that swelling, effusion, or 
erythema are any more than part and parcel to his pain and thus 
contemplated by the rating schedule.  His 60 percent rating 
includes disability from severe painful motion and this, the 
Board finds addresses the severity of disability suffered by the 
Veteran.  To the extent that it could be argued that the 
swelling, effusion, or erythema are symptomatology separate from 
his pain, and not contemplated by the rating criteria, the record 
shows that the second prong of the Thun analysis must be resolved 
such that referral for extraschedular consideration is not 
warranted.  In this regard, the Veteran has repeatedly 
acknowledged that his left knee disability does not result in 
marked interference with employment.  He has had hospitalizations 
over the years for treatment of his left knee, including revision 
of the femoral component of his prosthesis, but those cannot be 
characterized as "frequent."  Moreover, he has been compensated 
by assignment of total ratings for his period of 
hospitalizations.  There is no evidence of any related factors 
that would warrant referral.   

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against assigning an additional 
schedular rating or referring the matter for extraschedular 
consideration.  The appeal must therefore be denied.  There is no 
reasonable doubt to be resolved as to this issue.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




Cervical spine claim

Service connection was established for degenerative disc disease, 
cervical spine, C5-7 with history of left upper extremity pain, 
in a December 1994 rating decision.  The RO assigned a 10 percent 
rating at that time.  In an October 2009 rating decision, the RO 
increased the rating assigned for the Veteran's cervical spine 
disability.  It did so by assigning a separate rating of 10 
percent for degenerative disc disease of the cervical spine and a 
20 percent rating for radiculopathy of the left upper extremity, 
both effective February 25, 2008, while discontinuing the single 
20 percent rating on that same date.  A separate rating of 20 
percent for radiculopathy of the right upper extremity was 
assigned, effective August 4, 2008.  The rating for degenerative 
disc disease was assigned based on criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 and the ratings for radiculopathy 
were assigned based on criteria under 38 C.F.R. § 4.124a, 
Diagnostic Code 8612.  

The Veteran filed his claim for an increased rating July 1, 2004.  
Thus, if it is factually ascertainable from the evidence found 
during in the period from July 2003 to July 2004 that the 
increase occurred, an increased rating could be assigned as early 
as July 2003.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

During this period, substantive changes were made to that portion 
of the Rating Schedule that addresses spinal disease.  See 68 
Fed. Reg. 51,454-458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These changes became 
effective on September 26, 2003.

Generally, in a claim for an increased rating, where the rating 
criteria are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria; 
however, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should apply).  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  

Here, the Board has considered the criteria in effect prior to 
September 26, 2003 and since that time.  

Effective September 26, 2003, disabilities of the spine are 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243.  These criteria apply to disability of the spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

A 100 percent rating is assigned for unfavorable ankylosis of the 
entire spine.  Id.  A 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine.  Id.  A 30 
percent rating is assigned for forward flexion of the cervical 
spine to 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  Id.  A 20 percent rating is assigned 
where forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 degrees; or, 
there is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 10 percent 
rating is assigned where forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  Id.  

Note (1) directs the rater to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate diagnostic 
code.  Id.

Note (2) defines normal forward flexion of the cervical spine as 
zero to 45 degrees, extension as zero to 45 degrees, left and 
right lateral flexion as zero to 45 degrees, and left and right 
lateral rotation as zero to 80 degrees.  Id.  Combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  Id.  The normal combined range of motion of the 
cervical spine is 340 degrees.  Id.  

Note (5) defines "unfavorable ankylosis" as a condition in which 
the spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents favorable 
ankylosis.  Id.

Additionally, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  Id.

A 60 percent evaluation is assigned where there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  A 40 percent rating is assigned where there are 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  Id.  A 
20 percent rating is assigned where there are incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past 12 months.  Id.

Note (1) states that for purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
Id.

During the period from July 2003, one year prior to when the 
Veteran filed his claim for an increase, and September 26, 2003, 
intevetebral disc syndrome was evaluated in the same manner with 
regard to incapacitating episodes and the assignment of separate 
ratings for neurologic and orthopedic manifestations as after the 
September 26, 2003 revisions.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  The differences in the two versions of the rating 
schedule, as far as what impacts this case, is how orthopedic 
manifestions were rated.  There is no evidence that the Veteran 
has ever had ankylosis of the cervical spine and he is not 
service-connected for cervical strain.  Hence, the only 
applicable criteria for rating orthopedic manifestations of his 
degenerative disc disease of the cervical spine prior to 
September 26, 2003 are those found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290 (2003).  

Prior to September 26, 2003, a 30 percent rating was assigned if 
there was severe limitation of motion of the cervical spine, a 20 
percent rating was assigned if there was moderate limitation of 
motion of the cervical spine, and a 10 percent rating was 
assigned if there was mild limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Of note is that the purpose for amending the regulations was to 
account for current medical terminology, reflect medical 
advances, and provide unambiguous criteria.  See 68 Fed. Reg. 
51,454-458 (August 27, 2003).  Hence, the percentages assigned 
for limitation of motion for various degrees of motion in the 
revised criteria inform the meaning the Board gives to the 
ambiguous terms found in Diagnostic Code 5290.  

As to ratings for neurological manifestation of the Veteran's 
cervical spine disability, the Board finds no more appropriate 
criteria than those selected by the RO.  

The scale for rating neuritis in this case is listed under 
38 C.F.R. § 4.124a, Diagnostic Code 8512, for paralysis of the 
lower radicular group.  Peripheral neuritis, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain - at times excruciating, is rated on the same scale 
provided for the injury of the nerve involved, with a maximum 
rating equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  

The ratings depend, in part on whether it is the major or minor 
side affected.  For a right handed person ratings for the right 
upper extremity are assigned the "major" ratings and ratings 
for the left upper extremity are assigned the "minor" ratings.  
38 C.F.R. § 4.69 (2010).  Service treatment records indicate that 
the Veteran in the instant case is right handed.  

The term "incomplete paralysis" with peripheral nerve injuries 
such as this indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
described above, whether due to the varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for mild, or at most, the 
moderate degree.  See note under "Diseases of the Peripheral 
Nerves". 38 C.F.R. § 4.124(a).  

Complete paralysis of the lower radicular group is where all 
intrinsic muscles of the hand, and some or all of the flexors of 
the wrist and fingers are paralyzed (substantial use of the hand) 
and is assigned a rating of 70 percent for the major side and 60 
percent for the minor side.  38 C.F.R. § 4.124a, Diagnostic Code 
8512.  Severe incomplete paralysis of the lower radicular group 
is assigned a 50 percent rating for the major side and a 40 
percent rating for the minor side.  Id.  Moderate incomplete 
paralysis of the lower radicular group is assigned a 40 percent 
rating for the major side and a 30 percent rating for the minor 
side.  Id.  Mild incomplete paralysis of the lower radicular 
group is assigned a 20 percent rating for the major or the minor 
side.  Id.  

The first probative evidence that the Veteran had neurological 
symptoms due to his cervical spine disability is found in 
September 16, 2003 treatment records from Dr. M.D.A. and his 
associates at Orthopaedic Associates of North Texas.  At that 
time the Veteran reported pain radiating from his left shoulder 
to his fingertips and a decrease in strength.  He reported 
numbness and tingling.  Significantly, Spurling's test was 
positive on the left.  Sensation was intact to light touch and 
pinprick in both upper extremities and motor examination  was 5 
out of 5 for both upper extremities muscles.  Reflexes were 2 
plus/2 plus for bilateral biceps, triceps, and brachioradialis.  
Muscle spasm was present in the left cervical and trapezius 
muscles.  

The Board finds that this evidence is equivocal as to whether the 
Veteran had radiculopathy of his left upper extremity at that 
time, with manifestation in the fingers of his left hand.  His 
subjective reports and the positive Spurling's sign supports a 
finding of mild neuritis on the left while the other findings, 
such as sensation to light touch and pinprick are evidence that 
he did not have radiculopathy involving the left upper extremity 
at that time.  

However, given that he was later definitely found to have 
radiculopathy of the left upper extremity, the Board finds this 
evidence sufficient to establish that he had the manifestation as 
of September 16, 2003.  There is no evidence that he had 
radiculopathy on the right, and the mention of only positive left 
Spurling's sign leads the Board to the conclusion that he did not 
have radiculopathy on the right at that time.  

On September 21, 2004, the Veteran underwent a VA examination 
with regard to his cervical spine disability.  He reported that, 
if he sat for a long time, he would have pain radiating down both 
arms and that, if he flexed his neck forward he had tingling of 
both arms.  He also reported that attempting to lift his arms 
above his head or heavy lifting aggravated his neck pain.  He 
reported that his neck bothered him in his job only to the extent 
that if he is having appreciable symptoms at the time and thus 
interferes with his concentration.  He had limited his social and 
sports activities and yard work due to his cervical spine 
symptoms but the only problem his cervical spine disability alone 
seemed to cause was limitation of his ability to sit for long 
periods.  The examiner stated that he did not believe that the 
Veteran had a gait problem due to his cervical spine disability.  

This report of tingling in both arms tends to show that by 
September 21, 2004, radiculopathy was present on the right as 
well as the left.  This report alone the Board would not find 
sufficient to allow for a rating for neurological manifestations 
on the right.  But, given that it was later determined that his 
neurological manifestations were due to his cervical spine 
disability, there is reasonable doubt as to whether the first 
evidence of that manifestation is what he complained of during 
this examination.  

Examination revealed that the Veteran had lateral rotation to 60 
degrees in both directions, extension to 45 degrees, and forward 
flexion to 45 degrees.  There was pain at the endpoint of 
flexion.  The examiner stated that he did not find evidence of 
weakness in the upper extremities, motor or sensory neurological 
deficit, atrophy. loss of tone, any specific loss of strength, or 
any incapacitating flare-ups.  He remarked that the Veteran did 
have some increased impairment because of pain, fatigue, 
weakness, and lack of endurance, and that pain is the main 
factor.  He estimated that the pain would increase impairment by 
20 percent beyond what the examination suggests.  There was no 
muscle spasm or tenderness on examination.  

Based on the examiner's statement regarding 10 percent greater 
impairment due to pain, the range of motion measurements should 
be considered functionally as 52 degrees of left lateral 
rotation, 52 degrees of right lateral rotation, 36 degrees of 
forward flexion and 36 degrees of extension.  

In a diagnosis section, the examiner stated that the degenerative 
disc disease with left upper extremity pain was accurate but that 
the Veteran had reported that both upper extremities hurt.  

This evidence does not support a rating higher than 10 percent 
for the orthopedic manifestations of the Veteran's cervical spine 
disability under either version of the criteria.  Under the new 
criteria, a rating higher than 10 percent is not warranted 
because the forward flexion well exceeded 30 degrees, even 
considering pain.  The examiner did not provide data as to 
lateral flexion but later examination results did not find that 
lateral flexion was so limited as to, when added to the range of 
motion measurements from this examination report, would result in 
a combined range of motion of 170 degrees or less.  Although 
there was muscles spasm found on examination and there is no 
mention of guarding.  His gait was normal and there is no 
evidence of abnormal spinal contour.  Range of motion that was 
measured, even taking into account pain, was not so limited so as 
to find that he had more than mild limitation of motion of the 
cervical spine.  That he had no incapacitating episodes precludes 
a rating based on the presence of such.  This evidence does not 
show that the Veteran's radiculopathy approximated the criteria 
for a rating higher than 20 percent on either side.  

In September 2005, he again underwent VA examination for his 
cervical spine disability.  The Veteran reported intermittent 
pain of left arm and estimated that he had about a 30 percent 
reduction of ability to use his left arm when the pain is 
present.  He also reported that his cervical spine did not result 
in any incapacitating episodes in the previous year and did not 
cause him to miss work.  He reported that he had no 
incoordination, excess fatigability, or weakened movements due to 
this disability.  

Range of motion was measured as 50 degrees of flexion, with some 
pain, 40 degrees of extension, 20 degrees of left and right 
lateral flexion, 50 degrees of right lateral rotation and 60 
degrees of left lateral rotation; all without pain.  Strength was 
good and equal in both upper extremities.  He had one plus 
reflexes at the elbows.  There was no loss of pinprick in the 
neck, shoulders, arms, hands, or fingers.  Median, radial, and 
ulnar nerves were intact.  

December 2005 treatment records form "C.A.C.," M.D., an 
associate of Dr. M.D.A., include that Spurling's sign was 
positive, but that sensation was intact to light touch and 
pinprick in the upper extremities.  There was tenderness in the 
left levator scapulae and trapezius muscles and muscle spasm was 
present in the left cervical and trapezius muscles.  

This evidence from 2005 provides no significantly different 
findings than the evidence from 2003 and 2004.  Hence, whatever 
ratings were appropriate prior to 2005 continued to be 
appropriate.  

VA again conducted an examination of the Veteran's cervical spine 
in December 2006.  The reported clinical problems was neck pain.  
He reported that he had tingling and numbness of the two left 
ulnar digits.  He also reported that his pain radiates and he 
could not lift heavy objects but his cervical spine disability 
did not affect his walking.  

Range of motion was 40 degrees of forward flexion, 40 degrees of 
extension, rotation to 70 degrees to the left and right, and the 
examiner explained that the Veteran had pain at the endpoints of 
the described motion.  Specifically addressing the DeLuca 
factors, the examiner stated his opinion that pain was the main 
factor and estimated a 15 degree reduction in neck motion due to 
pain.  

He had full strength in both upper extremities.  There was no 
definite sensory deficit found on examination, but tapping on the 
ulnar nerve at the elbow causes tingling in the ulnar two 
fingers.  There were no spasms and no weakness or superficial 
tenderness. The examiner stated that there was no identified 
definite motor or sensory deficit but  that the Veteran reported 
that, at times, he had sensory deficit.  Has had no 
incapacitating episode in the previous 12 months.  

The examiner stated in the diagnosis section that the Veteran had 
symptoms involving the two ulnar fingers, and opined that these 
symptoms could be due to his cervical spine condition.  

The Board has considered the examiner's finding that the Veteran 
would have an additional loss of 15 degrees of motion due to neck 
pain.  He does not assign that 15 degrees to any specific motion, 
i.e., forward flexion, extension, right or left rotation or 
extension.  This is an estimate and the Board finds that 
assigning the entire 15 degrees to reduced flexion is not 
indicated.  This is particularly the case given that the observed 
points of pain on motion are at the end points, which include 40 
degrees of forward flexion.  A more accurate assignment of the 
estimated 15 degrees of loss of motion, given the examiner's 
statement, is to assign the 15 degrees to the combined range of 
motion.  In short, the examiner's estimate does not, taking all 
evidence of record into account, lead the Board to the conclusion 
that the forward flexion of the Veteran's cervical spine is 
limited to 30 degrees or less.  In making this determination the 
Board has considered that the Veteran has never been found, on 
examination, to have forward flexion limited to 30 degrees or 
less.  

Based on this evidence, orthopedic manifestations of the 
Veterans' cervical spine disability do not approximate the 
criteria for higher than a 10 percent rating, either under the 
old or the new criteria.  

August 4, 2008 treatment notes from "D.R.," M.D. document that 
the Veteran reported numbness and tingling of his hands.  

Of record are January 2009 treatment notes from BH Rehabilitation 
documenting that the Veteran had numbness and pain of upper 
extremities, including to the left third and fifth left fingers.  
This report notes that he was negative for bowel  and merely 
states "bladder" without stating whether there were any 
problems.  Given that the Veteran has never been found in any 
other record to have bladder problems associated with his 
cervical spine disability, the Board does not find this report to 
be probative of bladder symptoms associated with the Veteran's 
cervical spine disability.  Reflexes were normal at the biceps 
and normal for the right triceps but not for the left triceps.  
He had normal motor strength for the right upper extremity but 
some reduction for the left.  Sensory nerve was decreased on the 
left at that C7-8 dermatome.  

The Veteran again underwent VA examination with regard to his 
cervical spine in August 2009.  Interview with the Veteran 
revealed that he has no erectile dysfunction, visual disturbance, 
bowel or bladder complaints, or numbness, or weakness.  He 
cervical spine disability was reported as not affecting his 
activities of daily living or occupational activities and he had 
no additional limitations with flare ups, although he did report 
that he had flare ups from time to time of neck pain radiating to 
the extremities.  He reported that he had tingling sensation and 
numbness of his third, fourth, and fifth fingers of the left hand

Range of motion of the cervical spine was measured as 0 to 45 
degrees of forward flexion, extension from 0 to 45 degrees, with 
pain at the endpoint of extension; and left lateral and right 
lateral flexion from 0 to 45 degrees.  There was pain at the 
endpoint on the left.  Left and right lateral rotation from 0 to 
80 degrees without pain.  There was no spasm or tenderness on 
palpation, and he had normal cervical lordosis.  

Neurological examination revealed that he was normal as to light 
touch, pinprick, and vibration in the upper and lower 
extremities.  There was no muscle atrophy, muscle tone was 
normal, muscle strength was 5 out of 5 for all extremities.  Deep 
tendon reflexes were two plus in the upper extremities.  

The examiner stated that the Veteran has symptoms of radicular 
pain in both upper extremities, left more than right and has 
paresthesias of the fingers of both upper extremities, left more 
than right.  He explained that x-ray evidence was consistent with 
impingement of the nerve root causing the symptoms.  He opined 
that the Veteran's neurologic deficits are as likely as not the 
result of his cervical spine condition. 

This report provides evidence of, at most, mild neuritis or 
paralysis of the right and left upper extremities due to 
radiculopathy.  

Again, range of motion measurements, even taking into account 
pain - which was here found only at the endpoints, and that he 
had no spasm and had no evidence of guarding or abnormal gait or 
spinal contour, tend to show that the orthopedic manifestations 
of the Veteran's cervical spine disability do not approximate any 
applicable criteria for a rating higher than 10 percent.  

As explained above, the Veteran's cervical spine disability does 
not result in orthopedic manifestations that approximate the 
schedular criteria for a rating higher than 10 percent from 
September 16, 2003 forward; or neurologic manifestations that 
approximate the schedular criteria for a ratings higher than 20 
percent for radiculopathy of each side.  Nor is referral for 
extraschedular consideration warranted.  The Veteran has painful 
motion of his cervical spine and neurologic symptoms of upper 
extremities that are due to his cervical spine disease.  The 
schedular criteria at 38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.123, and 
4.124a contemplate his disability level and symptomatology.  
Hence the first step of the Thun analysis must be resolved in a 
manner unfavorable to the claim.  There is no reasonable doubt to 
be resolved as to these matters.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Thus, under the Board's analysis, the rating for the Veteran's 
cervical spine disability is as follows:  

From September 16, 2003 a 20 percent rating is warranted 
for radiculopathy of the left upper extremity under 
38 C.F.R. § 4.124a, Diagnostic Code 8612.  

From September 21, 2004, forward, a 20 percent rating is 
warranted for radiculopathy of the right upper extremity 
under 38 C.F.R. § 4.124a, Diagnostic Code 8612.  

From September 16, 2003 forward, a 10 percent rating is 
warranted under either 38 C.F.R. § 4.71a, Diagnostic Code 
5290 or 5243 but the rating under Diagnostic Code 5243 
cannot be effective until September 26, 2003.  

This rating scheme is to the advantage of the Veteran because for 
all periods the ratings are higher or the same as the ratings 
already assigned.  


ORDER

A disability rating of 20 percent, but not higher, is granted 
from September 16, 2003, forward, for radiculopathy of the 
Veteran's left upper extremity due to service connected 
degenerative disc disease of the cervical spine, subject to the 
laws and regulations controlling the disbursement of monetary 
benefits.  

A disability rating of 20 percent, but no higher, is granted from 
September 21, 2004, forward for radiculopathy of the Veteran's 
right upper extremity due to his service connected degenerative 
disc disease of the cervical spine, subject to the laws and 
regulations controlling the disbursement of monetary benefits.  

A disability rating of 10 percent, but no higher, is granted from 
September 16, 2003, forward, for orthopedic manifestations of 
service connected degenerative disc disease of the cervical 
spine, subject to the laws and regulations controlling the 
disbursement of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


